SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of April, 2011 (Commission File No. 1-14862 ) BRASKEM S.A. (Exact Name as Specified in its Charter) N/A (Translation of registrant's name into English) Rua Eteno, 1561, Polo Petroquimico de Camacari Camacari, Bahia - CEP 42810-000 Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . BRASKEM S.A. C.N.P.J. No. 42.150.391/0001-70 – NIRE 29300006939 A PUBLICLY-HELD COMPANY CALL NOTICE ANNUAL GENERAL MEETING The shareholders of BRASKEM S.A. are hereby called to attend the Annual General Meeting, which will be held on April 29, 2011, at 10:00 am, at the Company’s headquarters, at Rua Eteno, No. 1.561, Pólo Petroquímico, City of Camaçari, State of Bahia, in order to deliberate on the following Agenda: Examination, discussion and voting of the Administration’s Report and the respective Accounts of the Administrators and Financial Statements, containing Explanatory Notes pertaining to the fiscal year ended on December 31, 2010, accompanied by the opinion from the independent auditors and the opinion of the Fiscal Council; Approval of the allocation of the results of the year ended on December 31, 2010, including a proposal for distribution of dividends; Election of the members of the Fiscal Council; Establishment of the global annual compensation of the administrators and members of the Fiscal Council; and 5) Election of the Chairman and Vice-Chairman of the Company’s Board of Directors. Camaçari/BA, April 13, 2011. Marcelo Bahia Odebrecht Chairman of the Board of Directors General Information : 1. The information and documents provided for in Articles 9, 10 and 12 of CVM Ruling No. 481/09, the proposal for the administrators’ compensation and other relevant information regarding the exercise of the voting right at the Meeting were made available to the Company’s shareholders as established in CVM Ruling No. 481/09 and may be accessed through the website of the Brazilian Securities Commission (CVM) (www.cvm.gov.br), of BM&FBOVESPA (www.bmfbovespa.com.br), or of the Company (www.braskem.com.br/ri). 2. In order to expedite the works at the Meeting, the Company’s Management requests that the shareholders file with the Company, at least 72 hours before the date set for the Meeting, the following documents: (i) slip issued by the financial institution, which is the escrow agent of the book-entry shares held thereby, evidencing the ownership of the shares up to 8 days before the date of the Meeting; (ii) power of attorney, duly regularized pursuant to law, in the event a shareholder is represented by a proxy, with certification of grantor’s signature; and/or (iii) as to the shareholders participating in the fungible custody of registered shares, the statement indicating the respective ownership interest, issued by the competent body. The shareholder or the respective legal representative shall attend the Meeting with his/her proper identity documents. 3 . In view of the Health, Security and Environment Rules (SSMA) in force at the Company’s headquarters, which establish the guidelines for access control and circulation of persons and vehicles in the internal and external areas of the headquarters, the shareholders, as well as their legal representatives at the Meeting convened herein are requested to arrive at least 30 minutes before the time of beginning of the Meeting, seeking to assure compliance with the training procedures of basic instructions of SSMA in force at the Company, which are available for consultation at its headquarters. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:April 1
